Citation Nr: 1027555	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1968 
and was honorably discharged.  The Veteran also served from 
November 1968 to October 1973 and was discharged under conditions 
other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina, that, in pertinent part, continued a 20 percent 
evaluation for the Veteran's service-connected diabetes mellitus, 
type II.  The Veteran filed a timely notice of disagreement and 
the RO issued a statement of the case in April 2007.  The Veteran 
filed a substantive appeal the same month.

After the most recent supplemental statement of the case dated in 
November 2008, the Veteran submitted additional medical records 
relevant to his claim.  In June 2010, the Veteran's 
representative waived initial RO consideration of this additional 
evidence.  It will therefore be considered by the Board in 
reviewing the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board notes that, in the January 2006 VA 
examination in connection with his diabetes mellitus claim, the 
examiner noted that the Veteran had not worked since 2000 and 
that he was currently receiving disability benefits from the 
Social Security Administration.  The Veteran's claims file, 
however, does not contain records related to this award.  This 
matter should therefore be remanded and records related to such 
award should be associated with the Veteran's claims file.  38 
C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are necessary to 
obtain relevant records; VA will end its efforts to obtain 
records from a Federal department or agency only if VA concludes 
that the records sought do not exist or that further efforts to 
obtain those records would be futile).

In this regard, the Board notes that VA's duty to assist 
claimants is codified at 38 U.S.C. § 5103A. VA has a duty to 
"make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim."  Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(a)(1).  Relevant records for the purpose of § 5103A are 
those records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Id.  The legal standard for 
relevance requires VA to examine the information it has related 
to medical records and if there exists a reasonable possibility 
that the records could help the Veteran substantiate his claim 
for benefits, the duty to assist requires VA to obtain the 
records.  Id.

Next, the Veteran contends that his service-connected diabetes 
mellitus has prevented him from working.  Specifically, the 
Veteran contends, in a June 2008 statement, that he lost his CDL 
drivers license because of his diabetes, and that this cost him 
his job.  The issue is therefore raised as to whether this matter 
should be forwarded to the VA's Compensation and Pension service 
for extraschedular review.  Although the Board may not assign an 
extraschedular rating in the first instance because the authority 
for doing so is vested in a particular VA official, the Director 
of the Compensation and Pension Service, the Board may consider 
whether remand to the RO for referral to those officials is 
warranted.  See 38 C.F.R. § 4.16(b) (2009); Bagwell v. Brown, 9 
Vet. App. 337 (1996) (holding that the Board is precluded from 
assigning an extra-schedular rating in the first instance, but 
the Board is not precluded from considering whether referral to 
the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 
16, 1996).

The Veteran's disability may present an exceptional or unusual 
disability picture, if his symptoms result in marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities or frequent periods of hospitalization are 
shown to render impractical the application of the regular 
schedular standards.

Accordingly, the case is remanded to the RO for a contemporaneous 
examination of the Veteran which addresses his diabetes mellitus 
and then, if necessary, referral to the Chief Benefits Director 
of VA's Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321.  In this 
regard, the Board notes that the Veteran's most recent VA 
examination for his diabetes mellitus is dated in January 2006, 
over four years ago, and that the Veteran contends that his 
condition requires restriction of activity.

Prior to readjudicating the Veteran's claim upon remand, the RO 
should associate with the Veteran's claims file any additional 
records of the Veteran's treatment for his diabetes mellitus that 
the Veteran may identify.  Here, the Board notes that the Veteran 
has been treated at VA facilities in the Central Alabama HCS.  
Records from the Central Alabama HCS dated since June 2009 should 
be associated with the Veteran's claims file. 

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-
c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to 
contact the Veteran and request that he identify 
all VA and non-VA health care providers, other 
than those already associated with the Veteran's 
claims file, that have treated him since service 
for his diabetes mellitus.  This should 
specifically include treatment records from the 
VA Central Alabama HCS dated since June 2009.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as needed. 
If any requested records are not available, or 
if the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, and 
the Veteran should be informed in writing. The 
Veteran may submit medical records directly to 
VA.

2.  The RO should inform the Veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The Veteran should be asked to furnish 
records verifying that he experiences marked 
interference with employment, that he has had 
frequent periods of hospitalization, or that 
he is unable to follow a substantially 
gainful employment due to his service-
connected diabetes mellitus.  This evidence 
may include any correspondence from an 
employer or physician that would verify his 
contentions, and/or medical records showing 
periods of hospitalization.

3.  The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
Veteran, as well as copies of the medical 
treatment records that served as the basis 
for any such decision(s) and the claim form 
filed by the Veteran for such benefits.  All 
attempts to fulfill this development must be 
documented in the claims file.  If the search 
for any such records yields negative results, 
that fact should be clearly noted, with the 
RO either documenting for the file that such 
records do not exist or that further efforts 
to obtain them would be futile and the 
Veteran should be informed in writing.

4.  The Veteran should be afforded a 
comprehensive examination to determine the 
current severity of his service-connected 
diabetes mellitus, type II.  The claims file 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
Any indicated diagnostic tests and studies 
must be accomplished.  All pertinent 
symptomatology and findings must be reported 
in detail.  The examiner must address whether 
the Veteran's diabetes mellitus, type II, 
requires regulation of activities (avoidance 
of strenuous occupational and recreational 
activities); whether the Veteran's diabetes 
mellitus, type II, requires a restricted 
diet; whether the Veteran's diabetes 
mellitus, type II, has resulted in episodes 
of ketoacidosis or hypoglycemic reactions 
requiring any hospitalizations and, if so, 
identify the number of such hospitalizations 
in any 12 month period; and whether the 
Veteran's diabetes mellitus, type II, 
requires twice per month or more frequent 
visits to a diabetic health care provider, 
and, if so, identify the frequency.  A 
complete rationale for all opinions expressed 
must be included in the examination report.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation. 

5. The RO should refer the Veteran's claim 
for an increased evaluation for diabetes 
mellitus, type II, to either the Under 
Secretary for Benefits, or the Director of 
Compensation and Pension Service for 
consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 
3.321(b)(1).

6.  If the determination on the Veteran's 
increased rating issue remains adverse to the 
Veteran, the Veteran and his representative 
should be provided a supplemental statement 
of the case, which includes a summary of all 
pertinent evidence and legal authority, as 
well as the reasons for the decision.  The 
Veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further appellate 
review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



